Opinión de conformidad en parte, concurrente en parte y disidente en parte emitida por la
Juez Asociada Señora Naveira de Rodón.
En épocas críticas como la que vivimos, de crisis económica, creciente desempleo y alta incidencia criminal que atenta contra la seguridad personal de todos los integrantes de nuestra sociedad, donde los valores sociales parecen estar en proceso de mutación y las instituciones básicas bajo constante asedio, gra-vita la tentación de anteponer lo que se percibe en un momento dado como un mecanismo rápido y efectivo para obtener un fin legítimo y conjurar uno de los múltiples problemas que acosan *71y agobian a nuestra sociedad, aunque esto lleve consigo dar al traste con los valores ético-morales más fundamentales del hombre: su dignidad, integridad y derecho a la intimidad.
Tenemos el deber de resistir esta tentación. (Escolios omitidos.) Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 57 (1986).
Estamos conformes con el acápite III de la opinión ma-yoritaria, en la que se hace una interpretación estatutaria respecto a la legalidad de un permiso concedido por el Mu-nicipio de San Juan, por razón de tener el efecto de contro-lar el acceso a comunidades que no lo habían solicitado y por contravenir la disposición que impide el estableci-miento del control en una calle que tenga continuidad con la de otra urbanización o comunidad. Concurrimos, ade-más, con la determinación respecto a la constitucionalidad de la Ley de Control de Acceso, Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq. Por las razones que expondremos, disentimos, sin embargo, de lo resuelto por la opinión mayoritaria respecto al ámbito de actuación constitucionalmente permisible al amparo de dicha ley. Veamos.
Ante el reconocido problema social relacionado con el alto índice de criminalidad, la Asamblea Legislativa aprobó la Ley Núm. 21, supra, “[piara autorizar [la conce-sión de] permisos o autorizaciones para el control del trá-fico de vehículos de motor y el uso público de las calles en urbanizaciones o comunidades residenciales públicas y pri-vadas que tengan un solo acceso o que tengan más de un acceso, pero que no constituyan una vía de paso o de comu-nicación por el que se tenga que transitar para llegar a otras comunidades y para establecer condiciones”. Parte introductoria de la Ley Núm. 21, supra, 1987 Leyes de Puerto Rico, pág. 67(1)
*72La Ley de Control de Acceso tiene el propósito de crear un mecanismo que permita acciones concretas e inmedia-tas para atajar el problema de la criminalidad. Delega a los residentes de una urbanización o comunidad, constituidos en Consejo, Junta o Asociación, previa autorización del municipio donde radique la urbanización o comunidad, la facultad de establecer mecanismos para controlar el ac-ceso, tanto vehicular como peatonal, a sus urbanizaciones o comunidades. Pretende salvaguardar el bienestar social general en el área de la seguridad.
No nos corresponde desde este estrado pasar juicio en cuanto a aspectos filosóficos sobre los cuales pueda incidir la medida ante nuestra consideración; no podemos decidir la controversia que se nos presenta exclusivamente en atención a estas consideraciones. Estos son asuntos que competen a la Rama Legislativa del Gobierno, dentro del proceso plenamente político en el que se desarrolla su encomienda. Sobre esta rama del Gobierno recae la impor-tante responsabilidad de desarrollar la política pública en diversas áreas de nuestra sociedad. Una de éstas es sin lugar a dudas la seguridad general. Reconociendo la esca-sez de los recursos ordinarios con los que cuenta el Estado en nuestra sociedad democrática moderna, no podemos coartar la habilidad de la Rama Legislativa para acudir a medios extraordinarios para lograr el fin deseado.
Nuestra función, sin embargo, tampoco puede ser la de meros observadores silentes. Tenemos una función de tras-cendental importancia. Desde una perspectiva objetiva, fuera del fragor político que caracteriza las gestiones que efectúan las demás ramas del Gobierno, debemos resolver las controversias que se nos presentan. Cuando, como en los casos de autos, se impugna una ley, ya por su letra o por las actuaciones que se toman a su amparo, debemos anali-*73zar la situación y determinar si la ley o las actuaciones concomitantes trascienden el ámbito de lo legítimo. Cuando la impugnación se hace con referencia a la Consti-tución, la ley fundamental que consagra, entre otros, los derechos personales esgrimibles contra el Estado, de ha-berse efectivamente trascendido los linderos de lo legítima-mente permisible, debemos así declararlo y negarle efecti-vidad a la ley o a la actuación impugnada.
En los casos de autos, varias personas perjudicadas por la implantación de los sistemas de acceso impugnados ale-gan que la Ley de Control de Acceso es inconstitucional, tanto de su faz como en su aplicación. (2) Señalan que ella incide impermisiblemente sobre varios derechos constitu-cionáles; a saber, la igual protección de las leyes, el debido proceso de ley, tanto en lo sustantivo como en lo procesal,(3) y el derecho a la intimidad(4). Añaden que la ley es consti-tucionalmente impermisible, dado que transfiere bienes de uso público para fines privados.(5)
Nos parece, sin embargo, que la justa solución de este caso sólo requiere que apliquemos principios propios del debido proceso de ley, en su vertiente sustantiva.(6) La cláusula constitucional que confiere a la persona la facul-tad de reclamarle al Gobierno la observancia de un debido proceso de ley tiene su contraparte en las Enmiendas V y XIV de la Constitución federal. Rivera Santiago v. Srio. de *74Hacienda, 119 D.P.R. 265, 273 (1987). Cuando se alega la violación de un derecho fundamental, la cláusula del de-bido proceso de ley impone la necesidad de que se efectúe un análisis estricto, que no está disponible cuando la legis-lación incide sobre derechos o intereses de menor jerarquía. Siendo el derecho a la intimidad uno de natura-leza fundamental, que está expresamente reconocido en nuestra Constitución y que merece gran consideración en nuestro sistema democrático de gobierno, debemos aplicar al análisis del presente caso los criterios propios de un es-crutinio estricto.
No podemos estar de acuerdo con la caracterización que hace la mayoría de la información que se permite se le exija a una persona para que ésta pueda obtener acceso a una comunidad acogida al régimen de control de acceso. La mayoría entiende que esta información es una “que se de-riva del movimiento de los ciudadanos por las vías públicas del país” (opinión mayoritaria, pág. 31), y por ende, “mere-cedora de una menor protección”. Id. Nada más lejos de la verdad. Ciertamente, el requerirle a una persona tener que dar su nombre, expresar su destino o el propósito de su visita y luego llevar un registro sobre esta información, no equivale ni se trata de “información que se deriva del mo-vimiento de los ciudadanos por las vías públicas del país ...”. Id. Estas actuaciones, que se asemejan a las permiti-das y toleradas en los estados policiacos, inciden sobre el fundamental derecho a la intimidad, que en una democra-cia es un derecho merecedor de un alto grado de protección. Reiteramos, pues, que estamos ante una situación que re-quiere apliquemos criterios propios de un escrutinio estricto.
El mismo ha sido descrito en varias formas. Supone, en esencia, (1) que la legislación o la actuación impugnada responda a un interés estatal apremiante, (2) que la me-dida promueva necesariamente la consecución de dicho in-terés, y a su vez (3) que incida lo menos posible sobre el *75interés fundamental protegido. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); Arroyo v. Rattan Specialties, Inc., supra. El análisis realizado de conformidad con estos criterios debe seguir un curso integrado, de forma tal que la determinación a la que se llegue sea el producto de un balance objetivo de los intereses en juego. Es decir, cuando exista un interés apremiante reconocido, si la medida no lo adelanta directamente, ésta debe ser declarada incon-stitucional. Si lo adelanta directamente, pero existen otras medidas menos incisivas sobre el interés personal prote-gido, la medida debe ser igualmente descartada.
Coincidimos con la apreciación de la mayoría a los efec-tos de que la Ley sobre Control de Acceso, de su faz, es constitucionalmente viable. Ello, porque va dirigida a atender un interés apremiante relacionado con la seguri-dad pública y porque el mecanismo que adopta, un sistema mediante el cual se faculta a las organizaciones residencia-les a controlar el acceso a dichas comunidades, adelanta dicho interés, incidiendo lo menos posible sobre intereses fundamentales protegidos. El balance de los intereses in-volucrados sostiene la validez de la ley de su faz. Es en atención a los medios adoptados por las asociaciones de residentes para poner en práctica la facultad delegada que pueden surgir situaciones que ameriten inclinar la balanza en favor de la protección del derecho a la intimidad. (7) En relación con estas actuaciones, tomadas al amparo de la referida legislación, debemos aplicar los mismos criterios analíticos al auscultar su viabilidad constitucional.
En este sentido debemos resaltar el tipo de control im-*76plantado por la Asociación Pro Control de Acceso de la Ca-lle Maracaibo, Inc., que es objeto de impugnación en el pre-sente caso. Sus características surgen de una resolución emitida por la Junta de Directores de la Asociación. Dicha resolución dispone, en lo pertinente, lo siguiente:
Toda persona, previo identificarse conforme lo dispuesto en esta Resolución tendrá acceso al área geográfica bajo el sistema de control de acceso con el propósito de uso de las áreas públi-cas para fines religiosos, cívicos, comerciales, políticos, servicios públicos o privados y cualquier otro legal ....
Por control de tránsito se entenderá como la reglamentación del movimiento vehicular en la calle Maracaibo que dispone la orden del Municipio de San Juan ...; pero que no limita el de-recho a ninguna persona a seguir disfrutando y usando el área pública (sic) que caen y estén dentro del sistema de control de acceso ....
El guardia de seguridad en forma cordial y respetuosa pre-guntará a la persona su nombre y pedirá su identificación (li-cencia, tarjeta electoral o cualquier otro [sic] disponible). Luego preguntará el propósito de su visita; aunque la contestación a esta pregunta es voluntaria y no podrá usarse para negar el acceso. El guardia anotará en su registro la marca del vehículo y número de tablilla; y en (sic) forma inmediata procederá a dar acceso al ciudadano.
De entender el guardia de seguridad que la conducta del ciu-dadano es una dirigida o motivada a cometer un acto ilegal llamará en (sic) forma inmediata a la policía estatal o municipal para la investigación pertinente de acuerdo a la ley.
Los vehículos oficiales del Gobierno de Puerto Rico, el Go-bierno Federal, Municipal o de emergencia entrarán exentos del proceso de identificación. (Enfasis en el original.) Alegato parte recurrida ante el Tribunal de Primera Instancia, Exhibit II, pág. 426.
AI analizar el anterior esquema, la opinión mayoritaria define el campo de acción permisible estableciendo los si-guientes parámetros que deberán seguir las asociaciones de residentes al implantar los sistemas: .
1. Deberán poner una notificación que dé aviso ade-cuado de los requisitos que se le requerirán al conductor, de manera que si no está de acuerdo con ellos pueda retro-*77ceder antes de detenerse frente a la persona encargada de controlar el acceso.
2. Igualmente, deberán existir avisos informándole a los conductores de la existencia de un área de acceso con-trolado y que al llegar al punto de control deberán detener sus vehículos brevemente con el objetivo de indagar su nombre y destino o propósito.
3. La detención en el punto de control no deberá tomar más tiempo que el que sea razonable para hacer las men-cionadas averiguaciones.
4. Las preguntas que podrán realizarse se limitarán a: el nombre del conductor, el lugar o destino o, en su defecto, el propósito de la visita.
5. El guardia podrá, además, obtener toda otra infor-mación a través de sus sentidos.
6. El guardia podrá anotar toda la información que ob-tenga mediante los mecanismos consignados en los incisos 4 y 5.
7. Las asociaciones de residentes podrán establecer horarios nocturnos en los cuales no se podrá entrar al área sujeta al sistema de control, aun para propósitos legítimos, ello de conformidad con las particularidades de la comunir dad y sujeto a un análisis de razonabilidad.
8. La omisión de brindar cualquier información que le sea requerida puede dar base a que se le impida el acceso.
9. Sólo podrá llevarse un registro de visitas si el resi-dente lo autoriza.
10. Iguales criterios aplican para controlar el acceso peatonal a las áreas sujetas al régimen de control.
El esquema propuesto en la opinión mayoritaria altera el esquema impugnado en los siguientes extremos: exige la ubicación de anuncios informando la existencia del sistema de control y la información que les será requerida; elimina el requisito de proveer una identificación; permite que se establezcan horarios en los que se impida totalmente el acceso; indica que el registro sólo podrá llevarse si el resi-*78dente lo autoriza; hace extensivo los criterios para contro-lar el acceso peatonal a las áreas sujetas al régimen.
Ambos esquemas autorizan que se niegue el acceso al área controlada. El esquema impugnado lo permite cuando no se provea la identificación solicitada, pero hace volunta-rio el contestar preguntas sobre el propósito de la visita. El esquema adoptado por la mayoría permite que se vede el acceso al no proveerse la información solicitada, hacién-dose extensivo dicho efecto a la omisión respecto a proveer información relativa al propósito de la visita. Además, per-mite que se prohíba la entrada en un horario nocturno de-signado por las asociaciones de residentes de forma razo-nable y en atención a las características particulares de la comunidad. Analicemos la legalidad de estos esquemas, a la luz de la ley al amparo de la cual se crean y de los requerimientos constitucionales aplicables a este tipo de situación.
Comenzamos por consignar enfáticamente que a la luz de la delegación efectuada por la Ley sobre Control de Ac-ceso, cualquier esquema que de forma alguna prohíba el paso al área controlada excede la facultad delegada y es, por lo tanto, totalmente impermisible.(8) Control no es si-nónimo de exclusión, sino de supervisión ordenada.(9) *79Tanto el esquema impugnado como el propuesto adolecen de este defecto: permiten que la entrada al área controlada sea prohibida bajo determinadas circunstancias. Esto, sen-cillamente, es totalmente impermisible a la luz del alcance de la facultad delegada.
Además, el excluir la entrada por las razones consigna-das en ambos esquemas, es decir, por no identificarse o no proveer la información requerida, de forma alguna ade-lanta el propósito de la ley. Recordemos que ésta permite que se controle el acceso con el propósito de disminuir la incidencia criminal en las áreas controladas. La teoría bajo la cual puede sostenerse la existencia de una correlación directa entre las disposiciones de exclusión en los esque-mas reseñados y los propósitos de la ley presupone defini-tivamente las consideraciones siguientes: que la persona que no provea la información requerida es un criminal; que la persona que la provea no lo es; que toda persona que vaya a entrar a un área controlada durante horas de la noche expresando un propósito que no sea visitar algún residente va a cometer algún delito. No creemos que al-guno de estos presupuestos pueda sostener un análisis lógico. Su efectividad es meramente especulativa. No es difícil pensar que una persona que busca acceso a una co-munidad restringida, bajo cualquiera de los dos esquemas, podrá lograrlo sin mayores problemas proveyendo informa-ción falsa. Esto no se evita requiriéndole una identificación que también puede ser falsificada. Sencillamente, no hay correlación entre los propósitos que busca la ley y los me-canismos propuestos. Se insinúa en la opinión mayoritaria que el mecanismo sirve para disuadir a la persona que con-sidera entrar al área controlada para delinquir. Como he-mos visto esta correlación es cuestionable. Lo que es indu-*80dable, sin embargo, es que el mecanismo tiene otros efectos indeseables, como impedir injustificadamente el acceso de personas que no quieren delinquir, pero que tampoco de-sean revelar asuntos que no le competen a terceros. Exis-ten otros mecanismos menos onerosos que tienen el mismo efecto disuasivo.
Ante el reconocimiento de que los mecanismos propues-tos no adelantan de forma alguna los propósitos de la ley, poco importa analizar el grado de intromisión de las medi-das en los derechos fundamentales afectados. Ante este re-conocimiento nos parece totalmente impermisible avalar cualquier grado de incidencia con los derechos protegidos.
A la luz de los propósitos de la ley y los principios cons-titucionales aplicables, sostenemos que los sistemas de control de acceso impugnados en los casos de autos deben exhibir las características que discutiremos a contin-uación. Cabe en este momento efectuar una importante aclaración respecto al alcance de nuestras expresiones. No podemos perder de vista que en el presente recurso trata-mos un planteamiento de inconstitucionalidad de una ley en relación con su aplicación. Por lo tanto, el análisis se circunscribe a los hechos particulares que presentan los casos de autos. En este sentido cabe señalar que en los sistemas de control de acceso impugnados existía una persona asignada a la entrada del área controlada. Es por ello que incorporamos este hecho al análisis que efectuamos. Sin embargo, por no estar planteado, no entraremos a con-siderar si en todas las comunidades de acceso controlado al menos una de las entradas debe tener una persona a cargo de éstas. Veamos las características que a tenor con lo anterior deben presentar los sistemas impugnados.
1. Deben ponerse anuncios que informen de forma visible y clara: (a) la existencia del sistema de control, (6) que la persona tendrá que detenerse brevemente, y (c) las preguntas que se le harán. Este anuncio sirve para que las *81personas que se acerquen a un área controlada tengan co-nocimiento adecuado de su existencia. Además, al informar sobre el ámbito de actuación permitido se reducirá la posi-bilidad de abusos por parte de la persona que administre el sistema. También, la persona que solicite acceso tendrá co-nocimiento de los derechos que le amparan.
2. Podrá preguntársele el nombre, el lugar que ha de visitar o el propósito de su visita. La contestación a estas preguntas deberá ser enteramente voluntaria y la omisión de proveer una contestación a cualquiera de ellas por parte del visitante no podrá utilizarse para prohibirle la entrada a la comunidad o dilatar irrazonablemente su acceso. El hecho de la voluntariedad de la contestación se consignará también en los anuncios que deberán ponerse, de conformi-dad con lo indicado en el inciso segundo anterior. Nótese que la voluntariedad en el presente esquema se distingue del que promueve la mayoría, en la medida que este último supone que la persona no tendrá que proveer la informa-ción que se le pide, pero en ese caso se le podrá negar la entrada al área controlada.
3. Podrá anotarse el nombre de la persona, el lugar que ha de visitar o el propósito de la visita, de ser provista esta información. Podrá anotarse, además, las característi-cas del vehículo en el que transita. La persona a cargo del control podrá notar a base de sus sentidos el color, la tabli-lla, la marca y el modelo.
4. En todo caso podrán anotarse también las horas de entrada y salida.
5. Se podrá intervenir para detener a la persona, sólo cuando surjan circunstancias que justifiquen un arresto por persona particular bajo la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Es decir, podrá ser arrestada: inmediatamente, cuando la persona haya cometido o haya intentado cometer un delito en su presencia; o cuando ha-biéndose cometido un delito grave, se tuvieren motivos fundados para creer que la persona arrestada lo cometió.
*826. Tanto bajo las circunstancias consignadas en el in-ciso anterior, como cuando se tenga alguna sospecha razo-nable de que se habrá de cometer un delito, se podrá dar aviso a las autoridades policiacas estatales o municipales para que intervengan con la persona.
7. Los registros que se preparen con la información brindada deberán mantenerse custodiados de forma que la información allí contenida no sea divulgada para propósi-tos extraños al sistema de control de acceso. Después de un tiempo razonable los registros deberán ser destruidos. Debe tenerse presente el propósito limitado de éstos.(10)
Entendemos que el esquema propuesto adelanta direc-tamente los intereses perseguidos por la legislación, sin menoscabar los derechos de las personas. Serviría efectiva-mente como un filtro, obligando a toda persona que busque acceso a una comunidad a pasar por un punto específico donde habrá una persona que podrá observar a quien entra. El tiempo que tome efectuar las preguntas descritas ofrece oportunidad al guardia para observar al visitante. Por ello, el hecho de que la contestación a éstas sea volun-taria no hace fútil la implantación del sistema. Así tendrá la oportunidad real de identificar cuando exista un peligro potencial. En estas situaciones podrá llamar a las autori-dades y dar aviso de lo que ocurre o llamar a alguno de los residentes con el mismo fin. Igualmente, podrá reconocer de inmediato cuando haya ocurrido un delito y dar aviso a las autoridades para que se pueda dar paso a una rápida persecusión e investigación. La persona que controle la en-trada a la comunidad puede también ayudar en la investi-gación de sucesos delictivos y el enjuiciamiento de los responsables. Después de todo, están ubicadas en el único punto por donde entran las personas, por lo que puede ver *83los rasgos y características de éstas, el vehículo que mane-jaban y la hora en que las vio, entre otros.
Estas consideraciones, por sí solas, tienen un efecto disuasivo, operando en la mente de las personas con el efecto de evitar que acudan a la comunidad con la intención de cometer un delito. Es decir, sirve bien el propósito deseado por la Ley sobre Control de Acceso, sin llegar a los extre-mos de imponer requisitos, cuyo incumplimiento justifique la exclusión de una persona, cosa no permitida por la ley, y que no adelanta razonablemente los propósitos reseñados.
No creemos procedente sostener en los casos de autos un sistema más agudo que el que proponemos, bajo la jus-tificación de que podría limitar más aún lá incidencia criminal. Nos parece esto una presunción un tanto especu-lativa y, por lo tanto, injustificada. Más aún, podría sentar un mal precedente para nuestro sistema democrático de gobierno. Entendemos que éste es el efecto que razonable-mente podría tener el esquema que hoy avala la mayoría, respecto al ámbito de actuación permisible a las asociacio-nes de residentes al implantar la Ley sobre Control de Acceso. El esquema de la mayoría tiene el efecto de prohi-bir la entrada a áreas públicas a un gran número de per-sonas, ya que la condiciona a que la persona revele nece-sariamente, aunque de forma limitada, asuntos de su vida privada personal como, por ejemplo, cuál es su nombre, a quién visita y cuándo, cosa que no toda persona está dis-puesta a hacer. Ello, como hemos visto, sin adelantar nece-sariamente los propósitos de la ley. Otro efecto del es-quema es que sienta un precedente para justificar la implantación de mecanismos que inciden excesivamente sobre los derechos ciudadanos, sin que exista una expecta-tiva razonable de que la medida adelantará algún propó-sito legítimo. Creemos que debemos sostener con más vigor y ahínco nuestras libertades ciudadanas. No podemos per-mitir que nuestro sereno y objetivo juicio se vea quebran-tado por la alta incidencia criminal. Como dijéramos hace *84más de diez (10) años, no podemos sucumbir a esta tenta-ción, debemos resistirla. Arroyo v. Rattan Specialties, Inc., supra.
Por las razones expuestas, disentimos de la opinión ma-yoritaria, en lo que respecta al esquema autorizado en re-lación con el ámbito de acción que le es permisible a las comunidades involucradas en los casos de autos en la im-plantación de la Ley sobre Control de Acceso.(11) En su lu-gar sostendríamos el esquema que hemos desarrollado en la presente opinión. Además, concurrimos con la determi-nación que hace la mayoría respecto a la constitucionali-dad de la ley y estamos conformes con la interpretación que se hace respecto al concepto de continuidad contenido en ella.

 Esta ley ha sido enmendada en dos (2) ocasiones desde su aprobación; pri-mero por la Ley Núm. 156 de 10 de agosto de 1988 (23 L.P.R.A. secs. 64-64b-1, 64c-64d-1, 64d-5-64g), y luego por la Ley Núm. 22 de 16 de julio de 1992 (23 L.P.R.A. secs. 64-64b-2, 64d-3-64d-4, 64e, 64g-64h). En lo sucesivo nos referiremos a la Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et *72seq., como la Ley de Control de Acceso. Esta ley no aplica a sectores completamente privados. En este sentido especifica la ley que los permisos serán “para el control del tráfico de vehículos de motor y del uso público de las vías públicas (Enfasis suplido.) 23 L.P.R.A. see. 64.


 Se trata de dos (2) recursos de revisión presentados por residentes de varias comunidades afectadas por los permisos otorgados por el Municipio de San Juan, autorizando el cierre de la Calle Maracaibo de la Urbanización Park Gardens y el cierre de la Urbanización College Park. Los casos fueron consolidados por el entonces Tribunal Superior de Puerto Rico, Sala de San Juan, Hon. Germán J. Brau, Juez de Apelaciones.


 Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.


 Art. II, Secs. 1 y 8, Const. E.L.A., L.P.R.A., Tomo 1.


 Art. VI, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1.


 En este sentido coincidimos con la apreciación de la mayoría en torno a la inaplicabilidad de la cláusula constitucional contra registros y allanamientos irrazonables. Art. II, Sec. 10, Const. E.L.A., L.P.R.A, Tomo 1. Ello, sin perjuicio de que las actuaciones de las personas encargadas de implantar los sistemas de control de acceso bajo determinadas circunstancias la hagan aplicable.


 Entendemos que les son oponibles a las asociaciones de residentes las cláu-sulas constitucionales invocadas, dado que la actuación impugnada se efectuó de conformidad y por motivo de la facultad que les delegó la Asamblea Legislativa. Bajo estas circunstancias se cumple a cabalidad el requisito de actuación estatal que justifica el análisis constitucional que expondremos. Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994). Además, estamos ante un planteamiento efectuado al amparo del derecho constitucional a la intimidad, el cual puede hacerse valer contra perso-nas privadas. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); 4 Diario de Sesiones de la Convención Constituyente 2566 (1951).


 Así lo reconoce específicamente la opinión mayoritaria. A los efectos, señala en la pág. 19:
“En el caso de autos, el esquema general de la ley pauta el ámbito de acción permisible de las asociaciones al controlar el acceso. Al constituir una delegación de poder, la asociación se limitará al ejercicio del poder delegado.” (Énfasis suplido.)
No vemos cómo, ante estas expresiones, pueda sostenerse un esquema que per-mita ir más allá del poder delegado, produciendo la exclusión de determinadas personas.


 El concepto ha sido definido de la forma siguiente:
“[C]ontrol.... Esta palabra es de origen francés y tuvo originariamente el signi-ficado de ‘comprobación’ o ‘inspección’; después se ha hecho internacional y a esos significados se han añadido otros afines. En español se emplea ampliamente, a pesar de haber sido hasta ahora enconadamente combatida por los puristas, con muy va-riados matices que pueden agruparse en dos acepciones: (1) (‘Ejercer, Establecer, Llevar’). Tiene los significados de ‘comprobación, ^inspección, observación, *vigilan-cia’ y hasta, en algunos casos, “cuenta” o “medida”; en resumen, de acción de man-tenerse conscientemente enterado de cierta cosa cuyo conocimiento interesa para determinada finalidad: “Tiene a su cargo el control de las entradas y salidas en el *79almacén’. 2) Por otro lado, tiene los significados, afines a los anteriores, de ‘autori-dad, dirección, ^dominio, intervención, mando, preponderancia, regulación ...’o sea, de limitación de la libertad o espontaneidad de una acción o fenómeno: ‘Los servo-mecanismos son dispositivos de control automático. Control electrónico’.” M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1986, Vol. 1, págs. 755-756.


 Quaere si la utilización indebida de la información contenida en los registros pueda dar paso a una acción resarcitoria por los daños y perjuicios que pueda pro-vocar dicha actuación.


 Las medidas de control de acceso permitidas por la mayoría van a tener el nocivo e impermisible efecto de impedirle el acceso a una gran parte de las zonas urbanas, a extensos sectores de la población, especialmente a las clases socioeconó-micas más desventajadas. Después de todo, estas personas, con raras excepciones, no conocerán a los residentes y con toda probabilidad no podrán justificar su deseo de entrar a una comunidad de acceso controlado. Aunque la mayoría no lo dice expre-samente, sí parece dejar entrever que el simplemente querer disfrutar de un paseo por estas comunidades podría prohibirse. El esquema sancionado por la mayoría, con muy raras excepciones también, va dirigido a permitir la entrada sólo a aquellas personas que tienen algo que ver con algún residente. Se está propiciando la segre-gación y el distanciamiento entre las clases sociales. Esto es dañino, corroe las fibras de nuestro sistema democrático de gobierno.